 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

UNITED STATES OF AMERICA

 

Plaintiff,
Vv. 2:20-CR-15-Z-BR-(17)

FRANK MARTINEZ

COR On COR On CO? On GOD CO? (Or

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 9, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Frank Martinez filed no objections to the Report and Recommendation within the fourteen-day period
set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Frank Martinez was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Frank
Martinez; and ADJUDGES Defendant Frank Martinez guilty of Count Twenty-Three of the Second
Superseding Indictment in violation of 21 U.S.C. §§ 841(a)(1) and 841(B)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July 24 , 2021.

 

MAYHEW J. HACSMARYK
TED STATES DISTRICT JUDGE

 
